          Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 1 of 13



                                United States District Court
                                  District of Connecticut

DOODY III JAMES J,
JAMES J DOODY III TRUSTEE OF THE
MARY Y, DOODY REVOCABLE TRUST
DATED JUNE 17, 2002                              DOCKET NO:

v.

NATIONSTAR MORTGAGE, LLC AKA MR.
COOPER, FEDERAL NATIONAL MORTGAGE
ASSOCIATION AKA FANNIE MAE ITS HEIRS
AND ASSIGNS                          MAY 04, 2021



                                        COMPLAINT



JURISDICTIONAL ALLEGATIONS:



1.   JAMES J. DOODY II is an individual and resident of the State of Connecticut.

2.   JAMES J DOODY III TRUSTEE OF THE MARY Y, DOODY REVOCABLE TRUST

     DATED JUNE 17, 2002 is a corporation doing business in the State of Connecticut.

3.   The Defendant NATIONSTAR MORTGAGE, LLC aka MR. COOPER, hereafter (“Mr.

     Cooper”) is a national bank who conduct business in this state.

4.   The Defendant FEDERAL NATIONAL MORTGAGE ASSOCIATION AKA FANNIE MAE,

     ITS HEIRS AND ASSIGNS hereafter (“FANNIE”) is a national bank who conduct busi-

     ness in this state.

5.   This Court has jurisdiction because the Plaintiff's claims are violation of federal laws,

     specifically "FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. 1692 et seq",

     supplemental jurisdiction and diversity jurisdiction because the Plaintiffs and the De-

     fendants are from different states and the amount in controversy is over twenty seventy-
                                                                                      Page 1 of 13
              Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 2 of 13


        five thousand dollars ($75,000.00).

6.      Venue is proper because the foreclosure action and the property which gave rise to this

        action are from this state.

                                          INTRODUCTION

        This action is brought because the Defendants refuse to recalculate the debt of the

Plaintiffs, one of which is an attorney in this state in good standing. After the Plaintiffs obtained

judgment in a foreclosure case brought by the Defendants, the Defendants continue to act as if

the Plaintiffs never won the case and continue to send mortgage statements which include at-

torney fees and other costs related to the foreclosure action which the Defendants lost. As a

result of the Defendants’ actions, the Plaintiff continue to suffered damage to his

                                        FACTUAL ALLEGATIONS



     1. The Mary Y Doody Memorial Trust, dated 17 June 2002, is the owner of the residence

        and property located at 60 Harding Avenue, Branford, CT 06405 (hereinafter referred to

        as “the Trust Plaintiff”).

     2. James J Doody III, Esq. is Trustee of the Mary Y Doody Memorial Trust (hereinafter col-

        lectively referred to as “Trustee Plaintiff”) and had possessory interest in the aforemen-

        tioned property.

     3. Upon information and belief, the Defendants are in business together for a profit and are

        therefore general partners and liable for each other’s actions in the conducts alleged in

        this case. In all the acts mentioned in this complaint, the Defendants acted as alleged

        owner of the loan or agent of the alleged owner of the loan and therefore, the alleged

        owner of the loan is vicarious liable for the act of the agents.

     4. Upon information and belief, in August, 2011, Trustee Plaintiff entered into an “Open-

        End Mortgage Deed” with Bank of America, N.A. (hereinafter, the “Mortgage”) for the
                                                                                        Page 2 of 13
         Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 3 of 13


   Property in the face amount of Two Hundred One Thousand Seven Hundred Fifty-Six

   and 88/100 US Dollars (US$201,756.88), with a payment schedule of One Thousand

   Three Hundred Fifty-Seven and 81/100 US Dollars (US$1357.81) per month.

5. In July, 2013, Trustee Plaintiff refinanced the Mortgage for the Property with Bank of

   America, N.A. in the face amount of One Hundred Ninety-Nine Thousand Four Hundred

   Thirty-Five and 43/100 US Dollars (US$199,435.43), with a payment schedule of Nine

   Hundred Sixty-Nine and 30/100 US Dollars (US$969.30) per month at an interest rate of

   4.125% per annum.

6. From January – June, 2014, a period of six (6) months, Trustee Plaintiff was unable to

   pay the Mortgage to Bank of America due to his unexpected family medical costs & his

   extended period of unemployment.

7. Immediately upon Trustee Plaintiff's return to work, in July, 2014, monthly Mortgage

   payments for the Trust Plaintiff property resumed in full & on time and continued without

   interruption through December, 2016 – a period of thirty (30) months, totaling Thirty-

   Two Thousand Six Hundred Ninety-Seven and 84/100 US Dollars (US$32,697.84).

8. On September, 2014, despite Trustee Plaintiff's resumption of the monthly Mortgage

   payments (as stated above), Bank of America initiated a foreclosure action (with docket

   number and case name NNH-CV14-6049727-S - FEDERAL NATIONAL MORTGAGE

   v. DOODY, III, JAMES J Et Al).

9. The Plaintiff, Doodys, obtained judgment in his favor in the aforementioned foreclosure

   action.

10. On June 29, 2018, the Honorable James Abrams rendered a decision in favor of the

   Plaintiffs. (See exhibit A)

11. Following the judgment in June 29, 2018, the Plaintiff’s note was allegedly transferred to

   NATIONSTAR MORTGAGE, LLC dba Mr. Cooper for services.
                                                                                  Page 3 of 13
         Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 4 of 13


12. Upon information and belief, the Plaintiff’s note is still owed by FANNIE MAE or its heirs

   and assigns.

13. FANNIE MAE acquired the note or debt of the Plaintiffs while the Plaintiffs were in fore-

   closure.

14. At all times mentioned, NATIONSTAR MORTGAGE, LLC dba Mr. Cooper is an author-

   ized agent of FANNIE MAE and was authorized to act on behalf of FANNIE MAE in all

   and every aspects regarding the Plaintiff’s note.

15. At all times mentioned, NATIONSTAR MORTGAGE, LLC dba Mr. Cooper was and is

   authorized agent of FANNIE MAE and was authorized to send mortgage statements to

   the Plaintiffs.

16. Since the time the Plaintiff’s note was allegedly transferred to the Defendants for own-

   ership or servicing, the Defendants have repeatedly notified each of the three (3) na-

   tional credit reporting agencies – Experian, Equifax and TransUnion – that the Defend-

   ants alleged failure to make any mortgage payments since July, 2014 constitutes a “se-

   rious delinquency”, the result of which false information presented by Defendants has

   caused a severe adverse effect on Trustee Plaintiff credit status throughout the United

   States.

17. The Defendants never recalculated the debt amount after losing the aforementioned

   underlying foreclosure actions.

18. The Defendants failed to credit the Plaintiffs for the amount paid during the underlying

   foreclosure case.

19. Following the foreclosure judgment in favor of the Plaintiffs in this case (Defendants in

   the underlying case), the Defendants FANNIE and Mr. Cooper continue to send state-

   ments to the Plaintiffs that include attorney fees, costs et al even though they did not

   prevail in the foreclosure matter.
                                                                                   Page 4 of 13
         Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 5 of 13


20. The Plaintiffs have made several request for a recalculation of the debt and the Defend-

   ants ignored all requests and instead continued to send the erroneous debt amount

   without removing the amount for which the Plaintiffs are not liable since they obtain

   judgment.

21. In response to the Plaintiffs 4th request for a recalculation and specifically a request for

   a payoff in order for the Plaintiff to complete a purchase and sale of the property, the

   Defendants on May 4, 2020 sent the Plaintiffs a payoff amount which was erroneous as

   it included the attorney fees from the foreclosure case, no credit for the payments made

   by the Plaintiff among other reasons.

22. In response to the Plaintiffs’ request for reinstatement, the Defendants on May 4, 2020

   sent the Plaintiffs.

23. On May 15, 2020, the Plaintiffs disputed the amount the debt in two page letter with de-

   tailed explanation which would have led a reasonable prudent lender or servicer to re-

   view their records and make the proper corrections; however, the Defendants continued

   and continue to send erroneous statements to the Plaintiffs as if the foreclosure case

   never took place.

24. Every month since the start of the servicing of the loan by NATIONSTAR following the

   foreclosure to the present and into the future, the Defendants sent monthly mortgage

   statements showing the wrong amount of principal, interest due and other errors.

25. Every month since the start of the servicing of the loan by NATIONSTAR following the

   foreclosure to the present and into the future, the Defendants sent monthly mortgage

   statements showing the wrong amount of principal, interest due and other errors.

26. Every month since the start of the servicing of the loan by NATIONSTAR following the

   foreclosure to the present and into the future, the Defendants have failed to remove the



                                                                                     Page 5 of 13
         Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 6 of 13


   Lis Pendens and notice of foreclosure action in the town clerk's office regarding the

   property of the Plaintiffs.

27. The undisputed fact is that Defendants' knowingly and intentionally claimed non-

   payment by Plaintiffs in order to increase Defendants' claim for the amount(s) due. As

   such, the Defendants' actions of record in the foreclosure case were patently false.

28. The Defendants have engaged in the deceitful practice of claiming “payment outstand-

   ing” and “serious delinquency” – all of which have been proven false during the foreclo-

   sure case above, they instituted the practice of increasing the monthly mortgage

   amount due, commencing in October, 2015 and continuing to the present.

29. Each time the Defendants send a statement to the Plaintiff from the start of the servicing

   of the loan by NATIONSTAR following the foreclosure to the present and into the future,

   is a separate violations continuing conduct and as of the date of this complaint, the De-

   fendants continue to send false mortgage statements to the Plaintiffs. The Plaintiffs un-

   derstands that some of these statements may be outside of the statute of limitation but

   is including them to show to the trier of facts the reckless behavior of the Defendants.

                          COUNT ONE - BREACH CONTRACT
                                   (AS TO ALL DEFENDANTS)



   1-29 Paragraph 1 through 29 of the factual allegations are hereby incorporated and

   made paragraph 1 through 29 of this count.

   30. The parties’ mortgage agreement and any subsequent modification constituted a

      valid contract.

   31. The Defendants refuse performed pursuant to the contract and continue to send er-

      roneous statement to the Plaintiffs and refuse to recalculate the debt.

   32. The Defendant is collaterally estopped from denying the breach of the contract as

      there is a judgment in NNH-CV14-6049727-S - FEDERAL NATIONAL MORTGAGE v. DOODY, III,
                                                                                  Page 6 of 13
           Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 7 of 13


         JAMES J Et Al   in where the Defendants were found to be in breach in the underlying

         foreclosure case.

   33. As a result of the Defendant’s breach, the Plaintiffs incurred damages.




   COUNT TWO - BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
                                        (AS TO ALL DEFENDANTS)

   1-33 Paragraph 1 through 33 of COUNT ONE are hereby incorporated and made para-

   graph 1 through 33 of this count.

   34.       The Defendant’s actions were a breach of the duty of the good faith and fair

   dealing which exists in every contract.




                            COUNT THREE - VIOLATION OF CUTPA
                                        (AS TO ALL DEFENDANTS)

   1-33 Paragraph 1 through 33 of COUNT ONE are hereby incorporated and made para-

   graph 1 through 33 of this count.

34. The Defendant’s course of conduct, as alleged herein, has been undertaken in the con-

   duct of trade and commerce as defined in Conn. Gen. Stat. section 42-110a(4)

35. On at least one occasion, since 2013 until now, in the process of servicing the Plaintiff's

   loan, the Defendant misrepresented the facts to the Plaintiffs.

36. On at least one other occasion, as alleged in the factual allegations, the Defendants

   misled their clients.

37. On several other occasions, the Defendants interred into contracts with consumers like

   the Plaintiffs for the purpose of misleading them and steal their money or their homes.



                                                                                     Page 7 of 13
         Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 8 of 13


38. The Defendants have made or caused to be made, directly or indirectly, explicitly or by

   implication, representations and omissions to the Plaintiffs and Connecticut consumers.

39. The Defendant misrepresented its intentions to the Plaintiffs.

40. The Plaintiffs reasonably relied on the representation of the Defendant.

41. The actions of the Defendant of bait and switch and stealing and converting was decep-

   tive, fraudulent, unscrupulous, unethical, immoral and illegal as described above, and

   violates the public policies of the State of Connecticut.

42. The aforementioned patterns and practices and actions of the Defendant were designed

   to enrich the Defendant at the expense of the Plaintiffs.

43. As a direct and proximate result of the actions of the Defendant, the Plaintiff sustained

   loss of money, time and emotional distress.

44. A copy of this complaint was sent to the Connecticut Department of Consumer Protec-

   tion Commissioner and the Attorney General Office of the State of Connecticut.




                            COUNT FOUR - VIOLATION OF

         FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. 1692 et seq
                                   (AS TO ALL DEFENDANTS)

   1-33 Paragraph 1 through 33 of COUNT ONE are hereby incorporated and made para-

   graph 1 through 33 of this count.

34. The Defendant’s course of conduct, as alleged herein, has been undertaken in the con-

   duct of trade and commerce as defined in Conn. Gen. Stat. section 42-110a(4)

35. The Defendant is an alleged legal entity doing business in this State.

36. The Plaintiffs are consumers as that term is defined by 15 U.S.C. 1692a(3).




                                                                                   Page 8 of 13
         Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 9 of 13


37. The mortgage loan that is the subject of this litigation is a debt as that term is defined by

   15 U.S.C. 1692a(5).

38. The Defendant is a debt collector as that term is defined by 15 U.S.C. 1962a(6)

 The Defendant is engaged in conduct violating one or more sections of 15 U.S.C. 1962 et

 seq, by doing the following non-exhaustive list of acts:

          a) made false , deceptive and/or misleading representations in connection with

          its efforts to collect a debt as prohibited by 15 U.S.C. 1692e.

          b) threatened the Plaintiff with a lawsuit if they did not make payments.

          d) Kept promising the cross Plaintiff to fix the error in the mortgage payment cal-

   culations.

          e) by providing the Plaintiffs a miscalculated mortgage payment amount.

          f) sending mortgage statement with a debt amount that was erroneous.

       39. As a result of the actions of the Defendant, the Plaintiff incurred damages and is

          entitled to all relief under 15 U.S.C. 1692k including but limited to statutory dam-

          ages, actual damages, attorney fees and costs of suit.




                                     COUNT FIVE- VIOLATION OF

             Connecticut Fair Debt Collection Practices Act § 36a-646 et seq
                                    (AS TO ALL DEFENDANTS)

   1-33 Paragraph 1 to 33 of COUNT ONE are hereby incorporated and made paragraph 1

   to 33 of this count.

       34. The Defendant is a creditor as that term is defined by C.G.S. § 36a-646.

       35. The Plaintiffs are consumer debtor as defined by as that term is defined by

          C.G.S. § 36a-646

                                                                                     Page 9 of 13
     Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 10 of 13


   36. The Plaintiffs' modified mortgage is a debt as that term is defined by C.G.S. §

         36a-646

   37. The Defendant is engaged in conduct violating one or more sections of C.G.S. §

         36a-646 et seq, by doing the following non- exhaustive list of acts:

         a) made false, deceptive and/or misleading representations in connection with

                its efforts to collect a debt.

         b) threatened the Plaintiff with a lawsuit if they did not make payments.

         d) Kept promising the Plaintiff to fix the error in the mortgage payment calcula-

tions.

         e) by providing the Plaintiffs a miscalculated mortgage payment amount.

         f) sending mortgage statement with a debt amount that was erroneous.



   38. As a result of the actions of the Defendant, the Plaintiff incurred damages and is

         entitled to all relief under 15 U.S.C. 1692k including but limited to statutory dam-

         ages, actual damages, attorney fees and costs of suit.



          COUNT SIX - NEGLIGENT INFLICTION OF INTENTIONAL INFLICTION OF

                                        EMOTIONAL DISTRESS
                                    (AS TO ALL DEFENDNATS)

1-39 Paragraph 1 to 39 of count FOUR are hereby incorporated and made paragraph 1

to 39 of this count.

   40. The Defendant had a duty to act in such a way so as not to put anyone in the

         Plaintiff’s position in risk of harm.

   41. If the Defendant was not aware that the amount of the debt was erroneous, it be-

         came aware of it after the foreclosure action judgment in favor of the Plaintiffs

                                                                                 Page 10 of 13
     Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 11 of 13


       and the letter of dispute sent by the Plaintiffs to the Defendants during the year

       2020. Instead, the Defendant continues to send erroneous statements to the

       Plaintiffs.

   42. The Defendant breached that duty when it foreclosed on the Plaintiff and contin-

       ues to send erroneous mortgage statements as of today when it knew and knows

       that the Plaintiff’s debt should be recalculated to remove certain fees after the

       foreclosure action terminate in favor of the Plaintiff.

   43. As a direct and proximate result of the Defendant’s breach, the Plaintiff incurred

       money damages and suffered extreme emotional distress.

   44. The Defendant’s actions were a substantial factor in causing the Plaintiff’s harm.




                     COUNT SEVEN - DEFAMATION OF CHARACTER
                                 (AS TO ALL DEFENDNATS)

1-44 Paragraph 1 to 44 of count SIX are hereby incorporated and made paragraph 1 to

44 of this count.

   45. The Defendant's statements about and concerning the Plaintiff’s delinquency and

       default on its/his mortgage were false.

   46. The Defendant's statements were made to third persons.

   47. The Defendant's statements were made with malice.

   48. A reasonable person in the Plaintiff's position would find the statements made

       about him/her by the Defendant highly offensive.

   49. As a direct and proximate result of the false statements, the Plaintiff suffered

       money damages, harm to his/her reputation and extreme emotional distress.




                                                                               Page 11 of 13
    Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 12 of 13


                               COUNT EIGH - FALSE LIGHT
                                 (AS TO ALL DEFENDNATS)

1-49 Paragraph 1 to 49 of count THIRTY-ONE are hereby incorporated and made para-

graph 1 to 49 of this count.

   50. The Defendant's statements about and concerning the Plaintiff’s delinquency and

       default on its/his mortgage were false and the Defendant knew and acted in reck-

       less disregard as to, the falsity of the statements it published about the Plaintiff,

       and the false light in which such statements would place the Plaintiff.

   51. The Defendant's statements were made to third persons.

   52. The Defendant's statements were made with malice.

   53. A reasonable person in the Plaintiff's position would find the statements made

       about him/her by the Defendant highly offensive. The Defendant's statements

       about the Plaintiff, placed her/him in a false light that misrepresented her/his

       character, history and activities in such a major way that it would be highly offen-

       sive to a reasonable person.

   54. As a direct and proximate result of the false statements, the Plaintiff suffered

       money damages, harm to his/her reputation and extreme emotional distress.




                                                                                 Page 12 of 13
           Case 3:21-cv-00609-JAM Document 1 Filed 05/04/21 Page 13 of 13


WHEREFORE, the cross Plaintiff demands:
  1. Money damages

   2. Award of legal fees.

   3. All relief afforded under 12 U.S.C. 2605(f) including to statutory damages, actual dam-

      ages, attorney fees and costs.

   4. all relief under 15 U.S.C. 1692k including but limited to statutory damages, actual dam-

      ages, attorney fees and costs of suit.

   5. all relief under 36a-646 et seq including but limited to statutory damages, actual dam-

      ages, attorney fees and costs of suit.

   6. Punitive damages under Connecticut law in the form of an award of attorney fees for

      this action;

   7. Double or Treble damage for each appropriate claims.

   8. Any other relief the Court deems fair and equitable.



                                          JURY DEMAND

      The Plaintiffs demand a jury trial on all issues so triable.



                                                   THE PLAINTIFFS.
                                                   DOODY III JAMES J,
                                                   JAMES J DOODY III TRUSTEE OF THE
                                                   MARY Y, DOODY REVOCABLE TRUST

                                                   /s/__Andre Cayo (ct29012)__
                                                   Andre Cayo, Esq. (Ct29012)
                                                   ANDRE CAYO, LLC d/b/a Law Offices of
                                                   Cayo & Associates
                                                   84 W. Park Place, 3rd Floor
                                                   Stamford, CT 06901
                                                   203-517-0416 Phone
                                                   203-517-0418 Fax
                                                   Cayolaw@gmail.com



                                                                                   Page 13 of 13
